COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In the Interest of H.A., a Child

Appellate case number:    01-22-00106-CV

Trial court case number: 2020-05703

Trial court:              313th Judicial District Court of Harris County

        This case was abated and remanded to the trial court on August 15, 2022 to determine
whether appellant’s appointed counsel, Leneice Deshawn Parker, had abandoned the appeal,
inquire as to the reasons appointed counsel had failed to file a brief, and either remove appointed
counsel and substitute new counsel to represent appellant on appeal or set a date certain when
appellant’s appointed counsel must file her brief. The trial court held a hearing on the abatement
order on September 2, 2022, and the court reporter has filed a reporter’s record of the hearing. The
trial court found that appellant wished to pursue this appeal and determined that Leneice Deshawn
Parker would remain as appellant’s appointed counsel. The trial court set September 20, 2022 as
the deadline for filing appellant’s brief. Accordingly, we REINSTATE this case on the Court’s
active docket.

         Appellant’s brief is ORDERED to be filed no later than September 20, 2022. Appellees’
brief, if any, is to be filed within 20 days of the filing of appellant’s brief. See TEX. R. APP. P.
28.4, 38.6(b).

        Because this is a termination case, this Court is required to bring this appeal to final
disposition within 180 days of January 25, 2022, the date the notice of appeal was filed in this
proceeding, so far as reasonably possible. See TEX. R. JUD. ADMIN. 6.2, reprinted in TEX. GOV’T.
CODE ANN., tit. 2, subtit. F app.

       It is so ORDERED.


Judge’s signature: ____/s/ Julie Countiss_______
                    Acting individually  Acting for the Court

Date: ______________________